EXHIBIT 10.1 MEMORANDUM OF AMENDEMENT signed this17th day of May 2013, between SOCIAL GEEK MEDIA INC., a body duly incorporated as per the laws of Canada, having its head office at 15, rue Des Érables, St-Sauveur, Québec, Canada JOR 1R) (Hereinafter “SMG”), and Patrick Aubé, businessman, having a place of business at 15 rue des Érables, St-Sauveur, Québec, Canada J0R 1R0 (Hereinafter “Aubé”), And Technologies Scan Corp, a body duly incorporated as per the laws of Nevada, having a place of business at 331 Labelle, St-Jérôme, Québec, J7Z 5L2 (Hereinafter “TENP”). Whereas on or about April 27th 2013, the Parties entered into a Binding Letter of Intent whereby TENP agreed to purchase from SGM a licence for the Proteina21 products, the whole in accordance with the terms of the said LOI; Whereas the said LOI provided for a due diligence to be conducted by the parties on or before May the 7th 2013;; Whereas the parties wish to amend the said LOI;; THE PARTIES AGREE AS FOLLOW: 1. The preamble is an integral part of the present agreement; 2. The delay to conduct the due diligence shall be extended to May the 30th 2013; 3. All other terms of the LOI shall remain unchanged; 1 2
